Citation Nr: 0404171	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to March 1957.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from September 2001 
and February 2003 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California.  

In May 2000 the veteran withdrew previous appeals on various 
matters including, in pertinent part, a claim of service 
connection for arthritis.

This appeal, in part (listed issue # 7 on the preceding 
page), is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and the veteran's current hearing loss is 
not shown to be related to service, or to any noise exposure 
therein.  

2.  A left leg disorder was not manifested in service, and it 
is not shown that any current left leg disability is related 
to service.
3.  Gastroesophageal reflux disease was not manifested in 
service, and is not shown to be related to service.

4.  Asbestosis was not manifested in service; exposure to 
asbestos in service is not shown; and it is not shown that 
the veteran has asbestosis or any lung disability associated 
with asbestos exposure.

5.  Hypertension was not manifested in service or in the 
first postservice year, and is not shown to be related to 
service.

6.  An unappealed rating decision in May 1957 denied service 
connection for pes planus based on a finding that it pre-
existed service and did not increase in severity therein.

7.  Evidence received since the May 1957 rating decision does 
not tend to show that pes planus did not pre-exist service or 
did increase in severity during service; does not bear 
directly and substantially upon the matter of service 
connection for bilateral pes planus; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2003).

2.  Service connection for a left leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Service connection for gastroesophageal reflux disease is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

4.  Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

5.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

6.  Evidence received since the May 1957 RO decision denying 
service connection for bilateral pes planus is not new and 
material, and such claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  38 
U.S.C.A. § 5103A(f).  Regulations implementing the VCAA also 
include a new definition of new and material evidence.  
However, the new definition applies only to claims to reopen 
filed on or after August 29, 2001, and does not apply to the 
petition to reopen addressed below.  The Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundness is not an issue.  The veteran was notified 
why service connection was denied for the disabilities at 
issue in the September 2001 and February 2003 RO rating 
decisions, as well as in statements of the case (SOCs) in 
March and June 2003.  Letters of March 2001, December 2002 
and August 2003 provided notice of the VCAA as to all seven 
issues currently before the Board, and advised the veteran of 
the evidence needed to establish his respective claims and of 
his and VA's respective responsibilities in claims 
development.  The June 2003 SOC outlined pertinent VCAA 
provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

The VCAA letter issued in March 2001 did not restrict the 
time period for response.  While the December 2002 VCAA 
letter advised the veteran to respond in 30 days, it went on 
to inform him that evidence submitted within a year would be 
considered.  And the VCAA letter issued in August 2003 
advised the veteran that he had a year to submit additional 
evidence.  At any rate, everything submitted by the veteran 
to date has been accepted for the record, and considered.  
Under the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.  In one form or another the veteran has now 
received all required notice, and has had more than ample 
time to respond.  He is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. January 7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private medical records.  He has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  The Board has considered whether any further VA 
examinations are necessary, and has determined that there is 
no reasonable possibility that a VA examination would provide 
information of probative value to any matter at hand.  All of 
VA's notice and assistance duties, including those mandated 
by the VCAA, are met.

Factual Background

The veteran's service medical records show a diagnosis of 
bilateral pes planus (3 rd degree) on pre-induction 
examination in May 1953.  Whispered voice testing in both May 
1953 and May 1955 revealed that hearing was 15/15 
bilaterally.  Similar testing on March 1957 separation 
examination revealed hearing acuity 15/15 on the right, and 
14/15 on the left.  Spoken voice testing revealed hearing was 
15/15, bilaterally.  Pes planus was not diagnosed on May 1955 
induction examination.  On March 1957 separation examination 
pes planus (2 nd degree) was diagnosed.  None of the 
veteran's 5 other claimed disorders was manifested or 
diagnosed during service.  

Service connection for pes planus was denied by the RO in May 
1957.  The RO found that the pes planus noted on pre-
enlistment examination had not increased in severity during 
service.  The veteran was notified of this decision in May 
1957, and did not appeal it.  

A November 1989 private treatment record showing the veteran 
was treated for back pain shows a blood pressure reading of 
140/95.  It was noted that on the previous day blood pressure 
was 190/100.

A February 1990 private treatment record shows the veteran 
had a Russell-Taylor interlocking rod inserted into his left 
femur after he was struck by a car in January 1988.  Status 
post left femur fracture was diagnosed.

A January 1991 private chest X-ray showed an increased 
interstitial pattern throughout both lungs and cardiomegaly.  
Chronic stable interstitial lung disease was noted on a 
private chest X-ray later in January 1991.

A February 1991 letter signed by a private physician shows a 
diagnosis of hypertension.

A private lung scan in June 1993 showed a low probability of 
pulmonary emboli.

A November 1998 VA progress note shows that treatment for 
coronary artery disease.  Hypertension, controlled on current 
medications was diagnosed.

A January 1999 VA progress note shows a diagnosis of 
hypertension.  The veteran was noted to tolerate treatment 
for hypertension without side effects.  Dyspepsia was also 
diagnosed.  

A May 2000 VA progress note shows the veteran provided a 
history of noise exposure.  Bilateral sensorineural hearing 
loss was diagnosed.  Another May 2000 VA progress note shows 
that the veteran was given approval to exchange a pair of 
issued boots.  

A July 2000 VA progress note shows that the veteran was 
fitted with hearing aids.

An October 2000 VA progress note includes a diagnosis of 
plantar fascitis with flat feet.

A February 2001 Memorandum from the veteran's representative 
alleges that the veteran's pes planus was aggravated during 
his service as a result of standing watch for in excess of 10 
hours a day three times a week for a 6 month period.  It was 
also alleged that the veteran had been continually receiving 
prosthetics for this condition at the VA Medical Center 
(VAMC) in San Diego, California.  The representative 
requested that an examination be afforded the veteran to 
determine whether his condition was aggravated during his 
period of service.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service:" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease (here sensorineural 
hearing loss-an organic disease of the central nervous system 
or hypertension) becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
to reopen filed on or after August 29, 2001.  As the instant 
petition to reopen was filed in 2000, the new definition does 
not apply.]

Analysis

Bilateral Hearing Loss

Bilateral mild to severe sensorineural hearing loss was 
diagnosed in May 2000.  So the threshold requirement of 
current disability is met.  However, although slightly 
diminished whispered voice hearing acuity was noted in the 
left ear on service separation in March 1957, hearing loss 
was not then diagnosed, and a hearing loss disability (as 
defined in VA regulations) was not shown.  Likewise, there is 
no competent (medical) evidence that a sensorineural hearing 
loss was manifested in the first postservice year.  Thus, 
service connection for hearing loss disability on the basis 
that such disability became manifested in service and has 
persisted (or on a presumptive basis as an organic disease of 
the central nervous system) is not warranted.  

The veteran alleges noise trauma in service.  However, there 
is nothing in his service records reflecting noise trauma; 
and his military occupational specialty (medical corpsman) 
does not suggest more than ordinary noise exposure.  There is 
no medical evidence relating the veteran's current hearing 
loss disability to service.  The earliest competent (medical) 
evidence of hearing loss of record is in 2000.  Such a long 
period of time prior to the earliest medical documentation of 
the disability mitigates against the finding of a nexus 
between the current disability and service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And the record is 
devoid of any medical opinion which relates a current hearing 
loss disorder to service or to any event therein.  And the 
absence of a showing of noise trauma injury in service 
contraindicates seeking a medical examination to determine 
whether current hearing loss disability is related to 
service.  As a layperson, the veteran is not competent to 
relate the current disability to service by his own opinion.  
The preponderance of the evidence is against this claim, and 
it must be denied.

Left Leg Disorder

The veteran sustained a fracture of the left femur in an 
accident long after service, in 1988.  There is no evidence 
left leg injury or left leg disability in service or for the 
many years subsequent to service separation prior to 1988.  
There is no medical evidence relating the current left leg 
disorder to service or to any event therein, and the record 
provides no basis for relating current left leg disability to 
service.  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.

Gastroesophageal Reflux Disease

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Here, the medical evidence does not show 
that the veteran currently has gastroesophageal reflux 
disease.  He has been advised that to establish service 
connection for a claimed disability, he must show that he has 
such disability and that it is related to disease or injury 
in service.  (See RO's August 2003 letter to veteran.)  While 
records show that he has been given Mylanta for treatment of 
dyspepsia (diagnosed in January 1999) there is no competent 
evidence of a current diagnosis of gastroesophageal reflux 
disease, and the veteran has not identified any treatment 
provider whose records would show such disability exists.  
Furthermore, as the service medical records are silent 
regarding any gastrointestinal disability, even if it was 
shown that the veteran has gastroesophageal reflux disease, 
there would be no basis for relating it to service.   Once 
again, the veteran is a layperson, and is not competent to 
establish medical diagnosis or etiology by his own opinion.  
The preponderance of the evidence is against the claim, and 
it must be denied.

Asbestosis

Although there is evidence of a chronic interstitial lung 
disease (See January 1991 private medical treatment record), 
the evidence is devoid of any competent evidence that the 
veteran has asbestosis or any asbestos-exposure related lung 
disease.  Furthermore, his service records give no indication 
that he may have been exposed to asbestos in service.  As 
noted, his MOS was medcorpsman, and there is no indication 
that he served on naval vessels.  Under these circumstances, 
i.e., with no evidence of asbestos exposure in service and no 
competent evidence of asbestos related disease, there is no 
basis for seeking further development regarding the presence 
or etiology of asbestosis.  The current medical evidence is 
sufficient to decide the claim.  38 C.F.R. § 3.159(c)(4).  As 
a layperson the veteran is not competent to establish by his 
own opinion either that he has asbestosis (or any lung-
disorder caused by exposure to asbestos) or that such 
disability is related to service.  The preponderance of the 
evidence is against the claim, and it must be denied.

Hypertension

Hypertension (elevated blood pressure) was not manifested in 
service or in the veteran's first postservice year.  Thus, 
service connection for such disease on the basis that it 
became manifest in service and has persisted (or on a 
presumptive basis as a chronic disease) is not warranted.  
Likewise, there is no competent evidence relating the 
veteran's current hypertension to service.  The long 
postservice interval prior to the first documented elevated 
blood pressure readings, in November 1989, mitigates against 
a finding of such relationship.  Again, as a layperson the 
veteran is not competent to opine regarding the etiology of a 
disease.  The preponderance of the evidence is against his 
claim, and it must be denied.

New and material evidence to reopen a claim of service 
connection for bilateral pes planus

The May 1957 rating decision denying service connection for 
pes planus on the basis that it pre-existed service and was 
not aggravated therein was not appealed, and is final.  
38 U.S.C.A. § 7105.  For evidence to be new and material in 
this matter, it would have to tend to show either that pes 
planus did not preexist service, or that the disability was 
aggravated (increased in severity) during, or as a result of, 
service.  The additional evidence received since the May 1957 
rating decision does not tend to show either such fact.  
Postservice records do show that the veteran has bilateral 
flat feet; however, that was not a matter in dispute.  No 
evidence received tends to show that the veteran did not have 
flat feet prior to service, or that the flatfoot disability 
did increase in severity during service (without which 
finding aggravation could not be conceded).  Thus, the 
additional evidence received does not bear directly on the 
matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The duty to assist does not attach, unless a final previously 
denied claim is reopened; consequently, there is no basis for 
accommodating the request for a medical opinion as to whether 
the pes planus increased in severity during service.  (In 
that regard, it is also noteworthy that while 3rd degree pes 
planus was noted on preinduction examination, 2nd degree pes 
planus was noted on separation - connoting -if anything- 
improvement rather than an increase in severity.)  The 
additional evidence received is not material, and the 
petition to reopen the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left leg disorder is denied.  

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for asbestosis is denied.

Service connection for hypertension is denied.

The appeal to reopen a claim of service connection for 
bilateral pes planus is denied.

REMAND

As the veteran's instant petition to reopen a claim of 
service connection for arthritis was received in November 
2002, the new definition of "new and material evidence" 
applies.  

In January 2000, the veteran informed VA that he was being 
treated at the La Jolla California VAMC for (in pertinent 
part) arthritis.  He has thus identified outstanding VA 
medical records which may have bearing on this claim.  As 
such records are constructively of record, they must be 
obtained to complete the record for appellate review.  There 
is no indication in the claims file of any effort to obtain 
such records.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the La Jolla, 
California VAMC any records of treatment the 
veteran has received for arthritis.  All attempts 
to obtain such records should be documented in the 
claims folder.

2.  After the development ordered above (and any 
other action deemed necessary) is completed, the RO 
should review the entire record and re-adjudicate 
the claim in light of any additional evidence 
received.  If it remains denied, the RO should 
issue an appropriate supplemental SOC (which should 
encompass consideration of the new definition of 
new and material evidence, applicable to claims to 
reopen filed on or after August 29, 2001) and give 
the veteran and his representative the requisite 
period of time to respond.  The case should then be 
returned to the Board, if in order, for further 
review.

The purposes of this remand are to satisfy the mandates of 
the VCAA and to complete the record.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment by the RO. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



